            Case 2:18-cr-00144-JAD-EJY Document 283 Filed 03/11/21 Page 1 of 1



1
                                UNITED STATES DISTRICT COURT
2
                                        DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )
                                         )               Case No.: 2:18-cr-00144-JAD-EJY
5                      Plaintiff,        )
                                         )
6          vs.                           )
                                         )               ORDER
7                                        )
     IANTHE ROWLAND,                     )                        ECF No. 282
8                                        )
                       Defendant.        )
9
     ____________________________________)
10          Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for March 29,
11   2021, at the hour of 10:00 a.m., be vacated and continued to April 19, 2021, at the hour of 10:00
12
     a.m.
13
            DATED this 11th day of March, 2021.
14

15                                                       __________________________________
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
